Exhibit 10.1
Re: Retention Agreement
Dear Ray:
               Boston Scientific Corporation (the “Company”) considers it
essential to the best interests of its stockholders to foster the continuous
employment of key management personnel. Further, the Board of Directors of the
Company (the “Board”) recognizes that the possibility of a change in control
exists, and that such possibility, and the uncertainty and questions that it may
raise among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders.
               The Board has determined that appropriate steps should be taken
to reinforce and encourage the continued attention and dedication of members of
the management of the Company, including yourself, to their assigned duties
without distraction in the face of potentially disturbing circumstances arising
from any possible change in control of the Company.
               In order to induce you to remain in the employ of the Company,
the Company agrees that you shall receive the severance benefits set forth in
this letter agreement (this “Agreement”) in the event your employment with the
Company is terminated subsequent to a Change in Control (as defined herein)
under the circumstances described below.
     1. Termination Following Change in Control. If a Change in Control occurs,
you will be entitled to the benefits provided in Section 2 hereof upon the
subsequent termination of your employment by the Company without Cause (as
defined herein) or by you for Good Reason (as defined herein) during the
two-year period following such Change in Control (the “Covered Period”). Any
purported termination of your employment by the Company or by you shall be
communicated by a Notice of Termination to the other party hereto in accordance
with Section 7 hereof. For purposes of this Agreement, (i) references to
termination of employment mean a “separation from service” (as defined in
Section 1.409A-1(h) of the Treasury Regulations) from the Company, and (ii) a
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.
     2. Compensation upon Termination.
          (a) Severance Benefits. If your employment by the Company shall be
terminated during the Covered Period by the Company without Cause or by you for
Good Reason, then you shall be entitled to the following benefits:
               (i) Severance Payments.
     (1) Amount of Payment. The Company shall pay you in cash the full amount of
any earned but unpaid base salary through the Date of Termination at the rate in
effect at the time of the Notice of Termination, plus a cash payment for all
unused vacation time which you may have accrued as of the Date of Termination.
The Company shall also pay you in cash a pro rata portion of the annual bonus
for the year in which your employment terminates, calculated on the basis of
your target bonus for that year and on the assumption that all performance
targets have been or will be achieved. In addition, the Company shall pay you in
a cash lump sum, an amount (the “Severance

 



--------------------------------------------------------------------------------



 



Payment”) equal to three times the sum of (A) your base salary on the
Termination Date (without giving effect to any salary reductions which satisfy
the definition of “Good Reason”), (B) the greater of (x) the most recent bonus
paid to you (which shall be deemed to be the sum of (I) the cash bonus amount
most recently paid to you and (II) the value of restricted stock (calculated as
of the date of vesting) issued to you as bonus compensation that vested (other
than restricted stock that vested solely by virtue of the Change in Control)
within the immediately preceding year) plus the value of any other shares of
stock issued to you without forfeiture provisions as bonus compensation within
the immediately preceding year and (y) your target bonus in effect for the year
in which the Change in Control occurred (calculated assuming that all
performance targets have been or will be achieved) and (C) $25,000. The
Severance Payment shall be in lieu of any other severance payments which you are
entitled to receive under any other severance pay plan or arrangement sponsored
by the Company or any of its subsidiaries;.
     (2) Timing of Payment. Subject to Section 2(b), the Company shall pay the
amounts due to you under this Section 2 (a)(i) within 5 days of the Date of
Termination, and in all events such amounts shall be paid no later than 90 days
after the Date of Termination.

(ii)   Benefit Continuation. Subject to your compliance with the
non-solicitation and confidentiality provisions described in Section 5, you and
your eligible dependents shall continue to be eligible to participate during the
Benefit Continuation Period (as hereinafter defined) in the medical, dental,
health, life and other welfare benefit plans and arrangements applicable to you
immediately prior to your termination of employment on the same terms and
conditions in effect for you and your dependents immediately prior to such
termination; provided that the provision of such benefits in each calendar year
during the Benefit Continuation Period does not affect the provision of such
benefits in any other calendar year during the Benefit Continuation Period. For
purposes of the previous sentence, “Benefit Continuation Period” means the
period beginning on the Date of Termination and ending on the earlier to occur
of (i) the third anniversary of the Date of Termination and (ii) the date that
you and your dependents are eligible for coverage under the plans of a
subsequent employer which provide substantially equivalent or greater benefits
to you and your dependents. The right to participate in the benefit plans under
this Section 2(a)(ii) is not subject to liquidation or exchange for any other
benefit;   (iii)   Legal Fees and Expenses. The Company shall also pay you in
cash all legal fees and expenses, if any, incurred by you in contesting or
disputing any such termination or in seeking to obtain or enforce any right or
benefit provided by this Agreement if such expenses are incurred on or prior to
the December 31 of the second calendar year following the calendar year in which
the Date of Termination occurs, such payment(s) to be made on or before the
December 31 of the third calendar year following the calendar year(s) in which
the Date of Termination occurs; provided, however, that the amount of the
payments and reimbursements under this Section 2(a)(iii) shall not exceed
$100,000; and provided, further, that no such legal fees or expenses shall be
reimbursed if it is determined by the applicable arbitral panel or other
tribunal that your claim is entirely without merit. Furthermore, nothing shall
prohibit the arbitral panel or other tribunal from awarding legal fees in excess
of $100,000 if, in the interests of fairness and equity, the arbitral panel or
other tribunal deems such award appropriate. The right to receive payments and
reimbursements under this Section 2(a)(iii) is not subject to liquidation or
exchange for any other benefit.

2



--------------------------------------------------------------------------------



 



     (b) Specified Employee. Notwithstanding anything to the contrary in this
Agreement, if you are a “specified employee” as hereinafter defined at the time
of the Date of Termination, any and all amounts payable in connection with your
termination of employment (including amounts payable under this Section 2) that
constitute deferred compensation subject to Section 409A of the Code, as
determined by the Committee in its sole discretion, and that would (but for this
sentence) be payable within six months following the Date of Termination, shall
instead be paid on the date that follows the Date of Termination by six months
and one day (the “Specified Employee Payment Date”). The provision of benefits
pursuant to Section 2(a)(ii) that constitute deferred compensation under
Section 409A of the Code will not be provided in-kind during the first six
months following the Date of Termination, but rather will be continued by your
payment of any applicable premiums for which you will be reimbursed on the
Specified Employee Payment Date. The provision of in-kind benefits will commence
on the Specified Employee Payment Date in accordance with Section 2(a)(ii). For
purposes of this Agreement, the term “specified employee” means an individual
who is determined by the Committee to be a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code. The Committee may, but need not, elect in
writing, subject to the applicable limitations under Section 409A of the Code,
any of the special elective rules prescribed in Section 1.409A-1(i) of the
Treasury Regulations for purposes of determining “specified employee” status.
Any such written election shall be deemed part of this Agreement.
     (c) No Mitigation. You shall not be required to mitigate the amount of any
payment or benefit provided for in this Section 2 by seeking other employment or
otherwise.
     3. Equity Incentive Awards.
     (a) Options. All options granted to you under the Company’s equity
incentive plans will immediately become exercisable upon a Change in Control (as
defined herein).
     (b) Restricted Stock Awards. All restricted stock awards will immediately
become free from restriction upon a Change in Control (as defined herein).
     4. Successors; Binding Agreement.
     (a) Assumption By Successor. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle you to compensation from the Company in the same
amount and on the same terms as you would be entitled hereunder if you had
terminated your employment for Good Reason following a Change in Control, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. As used in
this Agreement, “the Company” shall mean the Company as hereinbefore defined and
any successor to its business or assets which assumes and agrees to perform this
Agreement by operation of law, by agreement or otherwise.

3



--------------------------------------------------------------------------------



 



     (b)  Enforceability By Beneficiaries. This Agreement shall inure to the
benefit of and be enforceable by your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If you should die while any amount would still be payable to you
hereunder if you had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
your devisee, legatee or other designee or, if there is no such designee, to
your estate.
     5. Nonsolicitation; Confidentiality
     (a) Nonsolicitation. For three years following your Date of Termination,
you shall not, without the prior written consent of the Company, directly or
indirectly, as a sole proprietor, member of a partnership, stockholder or
investor, officer or director of a corporation, or as an employee, associate,
consultant, independent contractor or agent of any person, partnership,
corporation or other business organization or entity other than the Company: (i)
solicit or endeavor to entice away from the Company or any of its affiliates or
subsidiaries, any person or entity who is, or, during the then most recent
12-month period, was, employed by, or had served as an agent or key consultant
of, the Company or any of its subsidiaries, or (ii) solicit or endeavor to
entice away from the Company or any of its subsidiaries any person or entity who
is, or was within the then most recent 12-month period, a customer or client (or
reasonably anticipated (to your general knowledge or the public’s general
knowledge) to become a customer or client) of the Company or any of its
subsidiaries.
     (b) Confidentiality. On and after the date of this Agreement, you will not,
except in the performance of your obligations to the Company hereunder or as may
otherwise be approved in advance by the Board, directly or indirectly, disclose
or use (except for the direct benefit of the Company) any confidential
information that you may learn or have learned by reason of your association
with the Company, any customer or client of the Company or any of their
respective subsidiaries and affiliates. The term “confidential information”
includes all data, analyses, reports, interpretations, forecasts, documents and
information in any form concerning or otherwise reflecting information and
concerning the Company and its affairs, including, without limitation, with
respect to clients, products, policies, procedures, methodologies, trade secrets
and other intellectual property, systems, personnel, confidential reports,
technical information, financial information, business transactions, business
plans, prospects or opportunities, but shall exclude any portion of such
information that (i) was acquired by you prior to your employment by, or other
association with, the Company or any affiliated or predecessor entity, (ii) is
or becomes generally available to the public or is generally known in the
industry or industries in which the Company or any customer or client of the
Company operates, in each case other than as a result of disclosure by you in
violation of this Section 5 or (iii) you are required to disclose under any
applicable laws, regulations or directives of any government agency, tribunal or
authority having jurisdiction in the matter or under subpoena or other process
of law. As used in this Section 5, an “affiliate” of a person or entity is a
person or entity in control of, controlled by, or in common control with, such
first person or entity.
     6. Definitions. For purposes of this Agreement, the following capitalized
words shall have the meanings set forth below:
               “Cause” shall mean the willful engaging by you in criminal or
fraudulent acts or gross

4



--------------------------------------------------------------------------------



 



misconduct that is demonstrably and materially injurious to the Company,
monetarily or otherwise. No act or failure to act on your part shall be deemed
“willful” unless done, or omitted to be done, by you not in good faith and
without reasonable belief that your action or omission was in the best interest
of the Company. Notwithstanding the foregoing, you shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
you a copy of a resolution duly adopted by the affirmative vote of not less than
three quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of conduct
set forth above in the first sentence of this subsection and specifying the
particulars thereof in detail.
          “Change in Control” shall mean the happening of any of the following:
     (a) The acquisition, other than from the Company, by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act”)) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (i) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (ii) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Company Voting Securities”); provided,
however, that any acquisition by (x) any non-corporate shareholder of the
Company as of the effective date of the initial registration of an offering of
Stock under the Securities Act of 1933, (y) the Company or any of its affiliates
or subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (z) any corporation with
respect to which, following such acquisition, more than 60% of, respectively,
the then outstanding shares of common stock of such corporation and combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Company Voting Securities immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such acquisition, of the Outstanding Common Stock and Company Voting
Securities, as the case may be, shall not constitute a Change in Control of the
Company; or
     (b) Individuals who, as of the effective date of the initial registration
of an offering of Stock under the Securities Act of 1933, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided that any individual becoming a director subsequent to
such effective date whose election or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act); or
     (c) Consummation of a reorganization, merger, consolidation or similar
transaction involving the Company (a “Business Combination”), in each case, with
respect to which all or

5



--------------------------------------------------------------------------------



 



substantially all of the individuals and entities who were the respective
beneficial owners of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such Business Combination do not own
beneficially, directly or indirectly, more than 60% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination in substantially the same proportion as their ownership immediately
prior to such Business Combination of the Outstanding Company Common Stock and
Company Voting Securities, as the case may be; or
     (d) A complete liquidation or dissolution of the Company or a sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, following such sale or disposition, more
than 60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directions is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Company Voting Securities immediately prior to such sale or disposition in
substantially the same proportion as their ownership of the Outstanding Company
Common Stock and Company Voting Securities, as the case may be, immediately
prior to such sale or disposition.
Notwithstanding the foregoing, with respect to any amounts payable under this
Agreement that are subject to Section 409A of the Code where the payment is to
be accelerated in connection with the Change of Control, no event(s) set forth
above shall constitute a Change in Control for purposes of the Agreement unless
such event(s) also constitutes a “change in the ownership”, “change in the
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Company as defined under Section 409A of the Code.
          “Code” shall mean the Internal Revenue Code of 1986, as amended, and
any successor provisions thereto.
          “Date of Termination” shall be the date on which you experience a
“separation from service” (as defined in Section 1.409A-1(h) of the Treasury
Regulations) from the Company upon the termination of your employment by the
Company without Cause or by you for Good Reason. Such Date of Termination shall
be the date specified in the Notice of Termination (which, in the case of a
termination by the Company without Cause shall not be less than 30 days, and in
the case of a resignation by you for Good Reason shall not be less than 30 nor
more than 60 days from the date such Notice of Termination is given); provided,
that if within 30 days after any Notice of Termination is given the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Date of Termination shall be the date on
which the dispute is finally determined, either by mutual written agreement of
the parties, by a binding arbitration award, or by a final judgment, order or
decree of a court of competent jurisdiction (which is not appealable or the time
for appeal therefrom having expired and no appeal having been perfected);
provided, further, that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Company will continue to
pay you your full compensation in effect when the notice giving rise to the
dispute was given and continue you as a participant in all compensation,
benefit,

6



--------------------------------------------------------------------------------



 



and insurance plans and perquisites in which you were participating when the
notice giving rise to the dispute was given, until the dispute is finally
resolved in accordance with this Subsection. Amounts paid under this Subsection
are in addition to all other amounts due under this Agreement and shall not be
offset against or reduce any other amounts due under this Agreement.
          “Good Reason” shall mean, without your express written consent, any of
the following:
     (a) A meaningful and detrimental alteration in your position or in the
nature or status of your responsibilities (including those as a director of the
Company, if any) from those in effect immediately prior to the Change in
Control;
     (b) A reduction by the Company in your annual base salary as in effect on
the date hereof or as the same may be increased from time to time; a failure by
the Company to increase your salary at a rate commensurate with that of other
key executives of the Company; a reduction in your annual bonus (expressed as a
percentage of base salary) below the target in effect for you immediately prior
to the Change in Control; or any adverse change in your long-term incentive
opportunities in comparison to those in effect prior to the Change in Control.
     (c) The relocation of the office of the Company where you are employed at
the time of the Change in Control (the “CIC Location”) to a location which is
more than 50 miles away from the CIC Location or the Company’s requiring you to
be based more than 50 miles away from the CIC Location (except for required
travel on the Company’s business to an extent substantially consistent with your
customary business travel obligations in the ordinary course of business prior
to the Change in Control);
     (d) The failure by the Company to continue in effect any incentive or
deferred compensation plan in which you participate or the failure by the
Company to continue your participation therein on at least as favorable a basis,
both in terms of the amount of benefits provided and the level of your
participation relative to other participants, as existed at the time of the
Change in Control;
     (e) The failure by the Company to continue to provide you with benefits at
least as favorable as those enjoyed by you under any of the Company’s
retirement, life insurance, medical, health and accident, disability or savings
plans in which you were participating at the time of the Change in Control; the
taking of any action by the Company that would directly or indirectly materially
reduce any of such benefits or deprive you of any material perquisite enjoyed by
you at the time of the Change in Control including without limitation, the use
of a car, secretary, office space, telephones, expense reimbursement and club
dues; or the failure by the Company to provide you with the number of paid
vacation days to which you are entitled on the basis of years of service with
the Company in accordance with the Company’s normal vacation policy in effect at
the time of the Change in Control;
     (f) The failure of the Company to pay you any amounts of salary, bonus or
expense reimbursement then owed to you or the failure of the Company to adhere
to its payroll and other compensation schedules in place just prior to the
Change in Control;
     (g) The failure of the Company to obtain a satisfactory agreement from any
successor

7



--------------------------------------------------------------------------------



 



to assume and agree to perform this Agreement, as contemplated in Section 5
hereof or, if the business of the Company for which your services are
principally performed is sold at any time after a Change in Control, the
purchaser of such business shall fail to agree to provide you with the same or a
comparable position, duties, compensation and benefits (as described in
subsections (iv) and (v) above) as provided to you by the Company immediately
prior to the Change in Control; or
     (h) Any purported termination of your employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 1
(and, if applicable, the requirements set out in the definition of “Cause”
above); for purposes of this Agreement, no such purported termination shall be
effective.
     7. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to,
General Counsel, Boston Scientific Corporation, One Boston Scientific Place,
Natick, MA 01760-1537, or to you at the address set forth on the signature page
of this Agreement or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon receipt.
     8. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in
writing. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party that are not expressly set forth in this Agreement and this Agreement
shall supersede all prior agreements, negotiations, correspondence, undertakings
and communications of the parties, oral or written, with respect to the subject
matter hereof. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the Commonwealth of
Massachusetts.
     9. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
     10. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     11. Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Boston in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, however, that you shall be entitled to seek specific
performance of your right to be paid until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.

8



--------------------------------------------------------------------------------



 



     12. No Contract of Employment. Nothing in this Agreement shall be construed
as giving you any right to be retained in the employ of the Company.
     13. Headings. The headings contained in this Agreement are intended solely
for convenience and shall not affect the rights of the parties to this
Agreement.
If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter which will then
constitute our agreement on this subject.
Sincerely,
BOSTON SCIENTIFIC CORPORATION

         
By:
       
 
 
 
Peter M. Nicholas, Chairman of the Board    

The foregoing is accepted and agreed to.
                                                                          
J. Raymond Elliott

9